UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 YAKUBI,

          Petitioner,
                 v.                                        Civil Action No. 08-1229 (JDB)
 BARACK OBAMA, et al.,

          Respondents.


                                              ORDER

         Upon consideration of respondents' notice of transfer of petitioner Yakubi filed August 1,

2008, appointed counsel's representation in his filing dated August 22, 2008 stating that he has

not been able to meet or communicate with petitioner, appointed counsel's filing on February 11,

2009 agreeing that this case should be dismissed, and the entire record herein, it is hereby

ORDERED that petitioner's habeas petition is DISMISSED.

         SO ORDERED.




                                                            /s/
                                                     JOHN D. BATES
                                                 United States District Judge

Dated:    February 11, 2009